      Case 1:20-cv-06534-NRB Document 21 Filed 12/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
JOE HAND PROMOTIONS, INC.,

                   Plaintiff,

           - against -                                20 Civ. 6534 (NRB)

MARISOL ROSSI, individually and as an                         ORDER
officer, director, shareholder, member
and/or principal of Solace Bar & Grill,
Inc., d/b/a Solace Bar & Grill; and
SOLACE BAR & GRILL, INC., d/b/a SOLACE
BAR & GRILL,

                Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     The   Court    has   reviewed   defendant   Marisol   Rossi’s    letter

asking the Court to reconsider its order of November 18, 2020

granting plaintiff’s motion for extension of time to serve, ECF

No. 19, as well as plaintiff’s opposition thereto, ECF No. 20.

For clarity of the record, though we now realize Ms. Rossi filed

her motion to dismiss in the Pro Se Office on November 17, 2020,

ECF No. 17, my chambers did not receive it until after we had

ordered the extension of time to serve, ECF No. 18.           Regardless,

having now reviewed all of Ms. Rossi’s papers, we adhere to our

initial decision and find no viable grounds for reconsideration.

Accordingly, the deadline to serve remains January 18, 2021.




                                      1
         Case 1:20-cv-06534-NRB Document 21 Filed 12/05/20 Page 2 of 2



     The Clerk of Court is directed to terminate the motion pending

at ECF No. 17.


     IT IS SO ORDERED.

DATED:       New York, New York
             December 4, 2020




                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE




                                      2
